DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 8 and 21 are objected to because of the following informalities:
Claim 8 is dependent on claim 1 and recites the limitation "the shared physical device", however the first instance of “a shared physical device” occurs in claim 6, not claim 1.  The applicant should either corrected the dependency of claim 8 or the article “the” to ‘a’, to ensure proper antecedent basis.
Claim 21 is dependent on claim 14 and recites the limitation "the shared physical device", however the first instance of “a shared physical device” occurs in claim 19, not claim 14.  The applicant should either corrected the dependency of claim 21 or the article “the” to ‘a’, to ensure proper antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The term “tangible machine-readable medium” has been given an open-ended definition within the Applicant’s Specification, see paragraph [00132].  Therefore, the broadest reasonable interpretation of this term covers both statutory embodiments and non-statutory, transitory embodiments, such as, transmission signals. Typically, the Examiner would suggest limiting the claim language to statutory subject matter by distinctly claiming the “tangible machine-readable medium” as ‘non-transitory’, however, paragraph [00139] of the Applicant’s Specification indicates “non-transitory storage medium may include one or more types of computer-readable storage media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth” and paragraph [00132] of the Applicant’s Specification indicates “a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth”.  Therefore, the Applicant has redefined the term “non-transitory” against the Office’s generally accepted statutory interpretation of the term; as such, amending the claims alone will not overcome the rejection, 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aswani et al. (US Pub. No. 2011/0239213), hereinafter referred to as Aswani, in view of Leslie-Hurd et al. (US Pub. No. 2018/0203801), hereinafter referred to as Leslie-Hurd, further in view of Sankaran et al. (US Pub. No. 2017/0199827), hereinafter referred to as Sankaran.
Referring to claims 1, 9, and 14, Aswani discloses a method comprising: allocating memory for an application (applications 128 running on a virtual machine…memory 108 allocated to that virtual machine, [0027]); assigning a resource of a physical device to the application (applications 128 running on a virtual machine, [0027];  hypervisor 132 would manage the selections of physical devices and their temporary assignment…manage the mapping between VM1-VMn and…and the physical hardware devices that are selected to implement these virtual devices, [0029]).

However, Leslie-Hurd discloses “creating a security enclave to protect the allocated memory of the application; and associating the security enclave with” an identifier (secure enclave…may include a protected area within memory address space associated with the application, [0019]; an identifier of the secure enclave instance that owns the page, [0039]).
Additionally, Sankaran teaches the assigning and associating of process address space identifiers (host software may use the I/O device's admin portal to allocate, map, and/or assign each command portal to a client. This assignment includes assigning a process address space identifier (PASID) to the command portal, where the PASID corresponds to the address space associated with the client. In an embodiment, a PASID may be a 20-bit tag defined by the PCIe specification and carried by the translation layer packet (TLP) prefix header in transactions generated by the I/O device; [0034]).
Aswani, Leslie-Hurd, and Sankaran are analogous art because they are from the same field of endeavor, virtualization of computer resources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Aswani, Leslie-Hurd, and Sankaran before him or her, to modify the virtualized computer system of Aswani to include the 
The suggestion/motivation for doing so would have been to provide security and translation compatibility (Leslie-Hurd: [0019]; Sankaran: [0041]).
Therefore, it would have been obvious to combine Aswani, Leslie-Hurd, and Sankaran to obtain the invention as specified in the instant claim.

As to claims 2, 10, and 15, the combination of Aswani, Leslie-Hurd, and Sankaran discloses allocating the memory to the application (Aswani: applications 128 running on a virtual machine…memory 108 allocated to that virtual machine, [0027]) comprises modifying an entry in a memory page table to reference one or more pages of a primary memory (Leslie-Hurd: create entries in its page tables pointing to SECS page 114 that includes information to identify and mange a secure enclave, [0041]), the one or more pages allocated to the application (Leslie-Hurd: enclave's EPC pages mapped into the virtual address spaces associated with these applications, [0043]). The suggestion/motivation to combine remains as indicated above.

As to claims 3, 11, and 16, the combination of Aswani, Leslie-Hurd, and Sankaran discloses using the process address space identifier to convey an address space targeted by a memory transaction (Sankaran: the PASID corresponds to the address space associated with the client. In an embodiment, a PASID may be a 20-bit tag defined by the PCIe specification and carried by the translation layer packet (TLP) prefix header in transactions generated by the I/O device; [0034]). The suggestion/motivation to combine remains as indicated above.

As to claims 4, 12, and 17, the combination of Aswani, Leslie-Hurd, and Sankaran discloses creating the security enclave comprises calling a Software Guard Extensions (SGX) instruction to create the security enclave (Leslie-Hurd: software safeguard extensions (SGX) instructions that, when executed, may perform services related to secure enclaves. The SGX instructions may include instructions to create (ECREATE); [0036]). The suggestion/motivation to combine remains as indicated above.

As to claims 5, 13, and 18, while the combination of Aswani, Leslie-Hurd, and Sankaran discloses creating the security enclave comprises calling an instruction to create the security enclave (Leslie-Hurd: software safeguard extensions (SGX) instructions that, when executed, may perform services related to secure enclaves. The SGX instructions may include instructions to create (ECREATE), [0036]), the combination does not appear to explicitly disclose an MM ISOLATE instruction.
However, the Applicant’s Specification merely describes the MM ISOLATE instruction as an instruction in the x86 instruction set, and provides no evidence that the instruction would be unique to the claimed invention.  Leslie-Hurd specifically identifies support for the x86 instruction set and extension that are added with new versions, see [0077].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Aswani, Leslie-Hurd, and Sankaran before him or 

As to claims 6 and 19, Aswani discloses the assigned resource comprises a shared physical device resource assigned to a virtual device for data transfers (applications 128 running on a virtual machine, [0027]; hypervisor 132 would manage the selections of physical devices and their temporary assignment…manage the mapping between VM1-VMn and…and the physical hardware devices that are selected to implement these virtual devices, [0029]).

As to claims 7 and 20, the combination of Aswani, Leslie-Hurd, and Sankaran discloses the shared physical device comprises a network controller device, the shared physical device resource comprises at least one receive and transmit queue to store the data (Sankaran: each physical function within an I/O device in system 100 may become usable and/or shareable by one or more clients…For example, a command portal for a NIC (e.g., NIC 146) may be a paired transmit queue and receive queue; [0032]), and the data comprises packets (Sankaran: PASID may be a 20-bit tag defined by the PCIe specification and carried by the translation layer packet; [0034]). The suggestion/motivation to combine remains as indicated above.

IOV storage adapter 306, fig. 3, [0048-0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2018/0232517 of Roth et al., US Pub. No. 2018/0217941 of Horovitz et al., and US Pub. No. 20180114013 of Sood et al. are pertinent to enclave creation. US Pub. No. 2018/0129616 of Liang et al. is pertinent to the use of Process Address Space Identifiers.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184